Motion to Reinstate Granted, Memorandum Opinion filed July 26, 2018
Withdrawn, Appeal Reinstated, and Order filed August 14, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00318-CV
                                 ____________

                   LONE STAR PAVERS INC., Appellant

                                       V.

                          JOSE MURILLO, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-01837

                                   ORDER
      On July 26, 2018, this court issued an opinion dismissing this appeal. On,
July 26, 2018, appellant filed a motion for reinstatement.       The motion is
GRANTED.

      This court’s opinion filed July 26, 2018, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.